Dear Mayor Dixon:
On behalf of the City of Westlake, you have requested an Attorney General Opinion in regard to submission of nominees from the City of Westlake for appointment to the Lake Charles Harbor and Terminal District. Specifically, you ask whether the nominees for the City of Westlake have to be of a racial minority. In short the answer to your question is no.
According to La. R.S. 34:202 et seq., the governing authority for the City of Westlake shall submit a list of three nominations to fill the membership of one of the seven members to be appointed by the governor to the Board of Commissioners of the Lake Charles Harbor and Terminal District.
La. R.S. 34:202 (A)(4), provides in pertinent part:
  (4) Nominations from the legislative delegation and appointments by the governor from those nominations shall be made so that the composition of the board includes at least two members of a racial minority or one member or a racial minority and one woman. (Emphasis added.)
According to the statute, the nominations of a racial minority will come from the nominations submitted by the legislative delegation.
In conclusion, the statutory requirement that the composition of the Board of Commissioners include a racial minority will be satisfied by the nominations submitted by the state legislators. Therefore, it is the opinion of this office that the nominations from the governing authority for the City of Westlake are not required by law to include a racial minority. *Page 2 
We hope the foregoing is helpful to you. Should you have any further inquiries in which we may provide assistance, please contact this office.
  Yours very truly,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  By: __________________________
  LaTonya L. Ozene
  Assistant Attorney General